DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minna Hou “Highly Efficient Deep-Blue Electroluminescence….pp3248-3254” and further in view of Zheng et al US 2007/0187673.

Pertaining to claims 1, 2, 16 and 17, Minna Hou teaches an electroluminescent material with a structural formula R3-R2-R1-R2-R3 (See Formulate Below)

    PNG
    media_image1.png
    115
    201
    media_image1.png
    Greyscale


Minna Hou differs only in that R3 is phenyl and not a pyradine group.  However, selecting a pyradine group in replace of a phenyl is known in the art of organic electroluminescence devices.  Zheng teaches [0023] (The invention of Zheng is drawn to an OLED that also has deep blue light).  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Minna Hou and Zheng to enable the R3 material selection step of Minna Hou to be performed according to the teachings of Zheng because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable materials for the disclosed compound of Minna Hou and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Pertaining to claims 3 and 8, Minna Hou teaches First, Second and Third reactants, with an intermediate product created by the first and second reactants.  Minna Hou only differs in R3 as noted above, however the method is the same, the intermediate product is reacted with the third reactant.  See below:

    PNG
    media_image2.png
    245
    633
    media_image2.png
    Greyscale


Minna Hou and Zheng are silent on the molar weight of the reactants.  However, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the molar weight through routine experimentation and optimization to obtain optimal or desired device performance because the molar weight is a result-effective variable and there is no 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).



Claims 4, 5, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minna Hou / Zheng as applied to claim 2 above, and further in view of Kim et al US 2015/0090962.

Pertaining to claims 4 and 9, Minna Hou / Zheng teach the method of claim 2, but are silent on the solvent used in the first (or second) reaction.  Kim teaches that toluene can be used to dissolve carboxazole and fluorene when making an OLED electroluminescent compound.  [0325].  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a known solvent such as Toluene, since it has been held to be within the general skill of a worker in the art to In re Leshin, 125 USPQ 416.

Pertaining to claim 5, Kim teaches toluene and sodium t-butoxide [0325]]

Pertaining to claim 19, Kim teaches a luminescent device See Figure 1.  Minna Hou in view of Zheng teach the materials (see rejection of claims 1 and 2 above).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Minna Hou / Zheng into the electroluminescent device of Kim, since it has been held to be within the general skill of a worker in the art to select a known material (namely the materials used to create the compound used to make an electroluminescent material for a blue light OLED) on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Claims 6, 7, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minna Hou / Zheng / Kim as applied to claims, 2, 5 or 9 above, and further in view of Ksander US 2003/0109700 and Yamahara et al US 2006/0009614.

Pertaining to claims 6 and 10 and 11, this is just a list of known solvents and additives for use in dissolving and reacting organic compounds.  Both Ksander and Yamahara teach these various compounds, including 1,1’bis(diphenylphosphino)ferrocene and/or tetra-triphenyl palladium (Yamahara) [0095] potassium carbonate (Yamahara) [0096] used with palladium acetate and Ksander teaches using sodium propan-2-olate (aka sodium isopropoxide) [0102] with a palladium catalyst. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select solvents known in the art of making electroluminescent material compounds since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416.

Pertaining to claim 7, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the molar weight of the materials used through routine experimentation and optimization to obtain optimal or desired device performance because the molar weight is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Pertaining to claims 11-15, these are all parameters for creating the material easily conceived by one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art of making 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/11/22